Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
EXAMINER'S AMENDMENT
Claims 1-10, 12, 14 and 23 are canceled.

1 – 10. (canceled).

11. (currently amended):	A printed circuit board (PCB) comprising:
a substrate;
an electrode layer formed on the substrate;
a photo solder resist (PSR) layer formed in a patterned manner on a first area of a side of the electrode layer; and
a conductive layer formed on the PSR layer in the patterned manner, the conductive layer being configured to conduct heat and static electricity, 
wherein the electrode layer comprises a second area on which the PSR layer is not provided, 
wherein the electrode layer is configured to be directly connected with a plurality of elements through the second area, without being connected with the conductive layer, 
wherein the conductive layer comprises graphene material, and 
wherein the PCB further comprises one or more micro light emitting diodes directly physically connected to the electrode layer in the second area where the PSR layer is not formed.

12. (canceled). 

13. (original):	The PCB of claim 11, further comprising:
a via hole which penetrates the PSR layer to connect the conductive layer and the electrode layer. 

14. (canceled). 

15. (original):	The PCB of claim 11, wherein the substrate comprises a flexible material, and 
wherein the plurality of elements comprise at least one micro light emitting diode (LED). 

16. (original):	The PCB of claim 11, further comprising:
a connecting element configured to connect the conductive layer with a ground layer of the PCB.

17. (original):	The PCB of claim 11, wherein the conductive layer is formed using an ink jet printing method.

18. (original):	The PCB of claim 11, wherein the conductive layer is formed using a lithography method. 

19. (original):	The PCB of claim 11, wherein the conductive layer is formed using a silk screen method.

20. (previously presented):	The PCB of claim 11, further comprising:
the plurality of elements mounted on the second area of the side the PCB, the second area being different from the first area, and
an additional conductive layer formed on a third area of the side of the PCB, the third area being different the first area and the second area, and the additional conductive layer being configured to conduct heat and static electricity. 

21. (previously presented):	The PCB of claim 11, further comprising:
one or more electronic elements connected to the electrode layer in the second area. 

22. (previously presented):	The PCB of claim 21, wherein the one or more electronic elements are directly physically connected to the electrode layer in the second area where the PSR layer is not formed.

23. (canceled).

24. (previously presented):	The PCB of claim 11, wherein the conductive layer covers an entire upper surface of the PSR layer.

Allowable Subject Matter
Claims 11, 13, 15-22 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: the nearest prior art, Lim and Lin, does not disclose wherein the electrode layer is configured to be directly connected with a plurality of elements through the second area, without being connected with the conductive layer, wherein the conductive layer comprises graphene material, and wherein the PCB further comprises one or more micro light emitting diodes directly physically connected to the electrode layer in the second area where the PSR layer is not formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847